Citation Nr: 1410875	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which declined to reopen the claim.  While a March 2011 statement of the case appears to address the merits of the claim, the Board must make its own finding regarding new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

In September 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the July 1988 decision denying entitlement to service connection for a back condition is final.

2.  Evidence submitted since the July 1988 decision raises a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

The July 1988 decision is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the decision to reopen and remand the claim the Board need not address at this time whether VA has fulfilled its duties under the Veterans Claims Assistance Act of 2000.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The July 1988 decision denied the Veteran's claim for disability benefits because he failed to undergo an examination when requested.  At the time of that decision, the record included absolutely no medical evidence of a then current back disability.

Of record is a June 2010 MRI which indicates disc bulge and ligamentum flavum hypertrophy resulting in spinal stenosis at L3-L4 and spinal canal narrowing at L4-L5; a February 2011 VA treatment record which notes that the Veteran reported injuring his back in service and experiencing worsening pain over time; and the Veteran's testimony before the Board in September 2011 indicating that he injured his back in service and that he never got complete relief from the pain.  

The Board, therefore, finds that VA treatment records and his testimony relate to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, thus satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence.

The claim is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a back disability is reopened.



REMAND

At his September 2011 Board hearing, the Veteran identified pertinent private treatment records of Dr. Venus Ortiz.  As those records are not available, an attempt to obtain them is warranted.    

The Veteran underwent VA examination in October 2009 at which time the VA examiner diagnosed paravertebral muscular low back pain in December 1984 which resolved, convex scoliosis of the left lumbar spine not related to military paravertebral low back pain, and lumbar pain/stiffness with no records to review and no radiographic evidence to support a diagnosis other than mild L3 scoliosis not likely related to isolated military low back pain.  A June 2010 MRI, however, actually showed disc bulging at L30-L4, L4-L5, and L5-S1.  Thus, an addendum VA opinion is in order addressing the etiology of the Veteran's current back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and authorize the RO to secure any and all VA and/or non-VA medical treatment records for any back disorder since separating from active duty.  This includes, but is not limited to the treatment records of Dr. Venus Ortiz.  Obtain and associate identified records with the claims folder.  Advise the Veteran that he may also submit any evidence or further argument relative to the claim at issue.

2.  Thereafter, the RO is to provide a VA orthopedist access to the Veteran's claims file, Virtual VA file and VBMS file in order for that examiner to address the nature and etiology of any diagnosed lumbar spine disorder.  Following the orthopedist's review of all of the evidence, he/she must address whether it is at least as likely as not that any currently diagnosed back disorder is related to service.  In so doing the orthopedist must consider the fact that the Veteran was treated for low back pain while on active duty, that he has presented uncontradicted testimony under oath that the pain began after lifting a heavy generator, and that he currently suffers from multiple lumbar disc bulges.  If an additional examination is in order that examination must be conducted.  A fully reasoned rationale is required for any and all opinions offered.

3.  After the development requested has been completed, the RO should review the opinion report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


